Exhibit 10.1
PROMISSORY NOTE

$56,070,000.00   New York, New York     January 5, 2007

          FOR VALUE RECEIVED SOUTH 17TH STREET OWNERCO, LLC, a Delaware limited
liability company, as maker, having an address at c/o GEM Realty Capital, Inc.,
900 North Michigan Avenue, Suite 1450, Chicago, Illinois 60611 (“Borrower”),
hereby unconditionally promises to pay to the order of GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC, a corporation organized and existing under the laws of
the state of Delaware, whose address is 600 Steamboat Road, Greenwich,
Connecticut 06830, together with its successors, assigns and transferees, or at
such other place as the holder hereof may from time to time designate in
writing, the principal sum of FIFTY-SIX MILLION SEVENTY THOUSAND AND NO/100
DOLLARS ($56,070,000.00), in lawful money of the United States of America, with
interest thereon to be computed from the date of this Note at the Regular
Interest Rate, and to be paid in accordance with the terms of this Note and that
certain Loan Agreement dated the date hereof between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”). All capitalized terms not defined herein
shall have the respective meanings set forth in the Loan Agreement.
ARTICLE 1: PAYMENT TERMS
          Borrower agrees to pay the principal sum of this Promissory Note
(together with all extensions, renewals, replacements, restatements or
modifications thereof, this “Note”) and interest on the unpaid principal sum of
this Note from time to time outstanding at the rates and at the times specified
in Article II of the Loan Agreement and the outstanding balance of the principal
sum of this Note and all accrued and unpaid interest thereon shall be due and
payable on the Maturity Date.
ARTICLE 2: DEFAULT AND ACCELERATION
          The Debt shall without notice become immediately due and payable at
the option of Lender if any payment required in this Note is not paid on or
prior to the date when due (beyond the expiration of any applicable grace
periods) or if not paid on the Maturity Date or on the happening and continuance
of any other Event of Default.
ARTICLE 3: LOAN DOCUMENTS
          This Note is secured by the Mortgage and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein. In
the event of a conflict or inconsistency between the terms of this Note and the
Loan Agreement, the terms and provisions of the Loan Agreement shall govern.

 



--------------------------------------------------------------------------------



 



ARTICLE 4: SAVINGS CLAUSE
          Notwithstanding anything to the contrary, (a) all agreements and
communications between Borrower and Lender are hereby and shall automatically be
limited so that, after taking into account all amounts deemed interest, the
interest contracted for, charged or received by Lender shall never exceed the
Maximum Legal Rate, (b) in calculating whether any interest exceeds the Maximum
Legal Rate, all such interest shall be amortized, prorated, allocated and spread
over the full amount and term of all principal indebtedness of Borrower to
Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the Maximum Legal Rate, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall be immediately returned to Borrower.
ARTICLE 5: NO ORAL CHANGE
          This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
ARTICLE 6: WAIVERS
          Borrower and all others who may become liable for the payment of all
or any part of the Debt do hereby severally waive presentment and demand for
payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and, except as
expressly provided in the Loan Documents, all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower
or any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership or
limited liability company, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership or limited liability company, but
any predecessor partnership or limited liability company and their partners or
members shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower,” as
used herein, shall include any

- 2 -



--------------------------------------------------------------------------------



 



alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. (Nothing in the foregoing sentence shall be
construed as a consent to, or a waiver of, any prohibition or restriction on
transfers of interests in such partnership, limited liability company or
corporation, which may be set forth in the Loan Agreement, the Mortgage or any
other Loan Document.)
ARTICLE 7: TRANSFER
          Upon the transfer of this Note, Borrower hereby waiving notice of any
such transfer, Lender may deliver all the collateral mortgaged, granted, pledged
or assigned pursuant to the Loan Documents, or any part thereof, to the
transferee who shall thereupon become vested with all the rights herein or under
applicable law given to Lender with respect thereto, and Lender shall thereafter
forever be relieved and fully discharged from any liability or responsibility in
the matter, but Lender shall retain all rights hereby given to it with respect
to any liabilities and the collateral not so transferred. Notwithstanding the
provisions to the contrary, Lender shall endeavor (without liability for the
failure to do so) to provide Borrower with notification of any change in the
entity servicing the Loan; provided, however, it shall not constitute an Event
of Default hereunder if due to such failure Borrower sends any payments required
hereunder to Lender or any predecessor entity servicing the Loan in the event
that Lender has not previously notified Borrower of a change in the entity
servicing the Loan.
ARTICLE 8: EXCULPATION
          The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference into this Note to the same extent and with the same
force as if fully set forth herein.
ARTICLE 9: GOVERNING LAW
          Section 9.01 THIS NOTE WAS MADE BY BORROWER IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THIS NOTE WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH
STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UN-CONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN

- 3 -



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.
          Section 9.02 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.
ARTICLE 10: NOTICES
          All notices or other written communications hereunder shall be
delivered in accordance with Section 10.6 of the Loan Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 4 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day
and year first above written.

            BORROWER:

SOUTH 17TH STREET OWNERCO, LLC,
a Delaware limited liability company
      By:   South 17th Street OwnerCo Mezzanine, LLC,         a Delaware limited
liability company,        its sole member     

  By:   Platinum OwnerCo, LLC,         a Delaware limited liability company,   
    its sole member     

    By:   /s/ Eric Siegel         Name:   Eric Siegel        Its: Authorized
Signatory     

 